Citation Nr: 0633196	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August 8, 
2004 to August 18, 2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September and October 2004 determinations by 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma denying reimbursement for non-VA medical 
costs from August 8 to August 13, 2004 and August 13 to 
August 18, 2004 respectively. The appellant had a video 
hearing before the Board in February 2006 sitting at the 
Regional Office (RO) in Muskogee, Oklahoma and the transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran was treated at Jane Phillips Medical Center 
from August 8, 2004 to August 12, 2004 and then transferred 
to St. John's Medical Center from August 13, 2004 to August 
18, 2004, for a non-service-connected disability.  

2. At the time of the veteran's hospitalization, the veteran 
carried health insurance with AARP Health Care Options, which 
partially reimbursed the cost of the veteran's non-VA private 
medical treatment. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Jane Phillips 
Medical Center from August 8, 2004 to August 12, 2004 and at 
St. John's Medical Center from August 13, 2004 to August 18, 
2004, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 
17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's hospitalization in August 2004, 
he was receiving regular treatment at the VA outpatient 
clinic in Tulsa. The veteran entered a private facility, 
namely the Jane Phillips Medical Center on August 8, 2004 
with complaints of chest pain. He was later determined to 
require an immediate bypass surgery and was transferred to 
St. John's Medical Center on August 13, 2004 where he 
remained until August 18, 2004.

Throughout his hospitalization, the veteran alleges that he 
was in constant communication with the VAMC in Muskogee, 
whereas he was merely informed to keep them updated on his 
progress. He testified that he was never advised to transfer 
to a VA facility or informed of the consequences of not 
transferring to a VA facility.

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability. Indeed, the veteran has no service-connected 
disabilities. The record does not contain any indication that 
the veteran was told that VA would authorize payment for this 
private medical treatment. The veteran does not dispute this 
fact. Therefore, a preponderance of the evidence is against 
payment or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added). Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility. 
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, the veteran, as of August 8, 2004, was in the 
VA health care system and had been receiving treatment at the 
VA outpatient clinic in Tulsa, Oklahoma, over 30 miles away 
from his home. The nearest VA medical clinic was in Muskogee, 
Oklahoma, over 100 miles away from his home. In a true 
emergency, a VA medical facility would not be a feasible 
option. Whether the veteran's hospitalization constitutes a 
medical emergency, however, need not be discussed because at 
least one undisputable criteria under 38 U.S.C.A. § 1725 has 
not been met, namely the veteran had coverage under a health-
plan contract, AARP to be specific, for at least part of the 
non-VA medical treatment. 

The VAMC in Muskogee denied the veteran's request for 
reimbursement based on a finding that the veteran carried 
AARP insurance, which partially reimbursed the veteran for 
medical costs. No specific findings were made with regard to 
the feasibility of other VA facilities or the emergent nature 
of the medical treatment.

The veteran testified that the VA was contacted by family 
members throughout his hospitalization and never were they 
advised to transfer facilities or otherwise made aware of the 
consequences of using private medical facilities for 
treatment. 

The Board sympathizes with the veteran's situation. The VA, 
however, has no legal duty to tell him he will not be 
reimbursed for private medical expenses nor is the VA liable 
for the veteran's reliance on bad advice dispensed by a VA 
employee. See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); 
see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(holding that inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits). Although it is unfortunate if the veteran did not 
learn of VA's reimbursement policies for non-VA medical 
treatment, his claimed lack of awareness does not provide a 
legal basis for eligibility of reimbursement. 

Rather, the crucial inquiry here is whether the AARP's 
reimbursement of part of the veteran's medical costs 
relinquishes his eligibility of the remainder of the bill. 
The Board concludes, regrettably, that it does, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g). 

A recent Senate Report from November 10, 2005, reviewed and 
explained the current meaning of § 1725 stating that, 
"[u]nder current law, a veteran receiv[ing] emergency care 
in the private sector for a nonservice-connected condition 
can only be reimbursed if he or she has no other insurance 
coverage." S. Rep. No. 109-177, Veterans' Health Care Act of 
2005 at 15 (November 10, 2005) (emphasis added). That is, 
"...payment is...contingent on the veteran not having any other 
health insurance coverage for the service." Id. at 13. The 
report proposed an amendment to allow for reimbursement for 
veterans who only received partial reimbursement for medical 
expenses and who remain personally liable on the remainder of 
the medical bill. To date, however, the proposed amendment 
has not been enacted and no other provision allows for such 
reimbursement.

Regrettably, while the Board is sympathetic toward the 
veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)). There simply is no provision in 
which the Board may grant the veteran the benefits sought.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002). In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements. Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The veteran was sent a letter in November 2004 advising him 
of the information necessary to substantiate his claim as 
well as notifying him of all relevant procedure and appellate 
rights.  The MC has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim. 
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002). Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from August 8, 
2004 to August 18, 2004 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


